Citation Nr: 0520600	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran had active service from April 1941 to March 1943. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Buffalo, New York, Regional Office (RO), which denied a claim 
filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.  

In January 2004, the Board remanded the case to the RO for 
additional evidentiary development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant if 
further action is required on her part.


REMAND

With respect to the issue of service connection for the cause 
of the veteran's death, appellant argues that the veteran's 
death from kidney disease was related to his service-
connected residuals of hepatitis.  The death certificate 
lists renal failure (of 2-years approximate interval between 
onset and death) as the immediate cause of death, due to, or 
as a consequence of, glomerulonephritis (of years interval 
between onset and death).  Infected dialysis catheter and 
infected hip were listed as significant conditions 
contributing to death, but not related to the immediate cause 
of death.  No autopsy was performed.

The evidentiary record indicates that there is an absence of 
any clinical evidence between the mid-1960's and the 
veteran's death in May 2001, except for a few VA clinical 
records.  Although the Board's January 2004 remand directed 
the RO to obtain any post-service medical records from a 
specific VA Medical Center, the evidentiary record does not 
indicate whether the RO attempted to obtain them.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, another 
remand of this case appears required.  Although an August 
2004 VA medical opinion on the etiological question in 
controversy was rendered, in the event additional medical 
records are obtained, another VA medical opinion that 
addresses such additional medical evidence would appear 
necessary as well.  

Further, the death certificate listed the veteran as an 
inpatient at an unspecified hospital at the time of death.  
The terminal hospitalization records are not currently 
associated with the claims folder.  Appellant failed to 
respond to the Board's January 2004 remand request for 
assistance in order for the RO to obtain such records.  
Although such records may potentially be material with 
respect to the appellate issue, the appellant is hereby 
informed that the RO is unable to obtain them without 
appellant's assistance.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain any 
additional VA medical records with 
respect to the veteran's treatment 
between March 1943 service 
separation and May 2001 death, 
including those from the Albany, New 
York, VA Medical Center; and 
associate these with the claims 
folder.  In the event these records 
are unavailable, this should be so 
noted in the claims folder.  
Appellant should also be again 
contacted in an attempt to obtain 
terminal hospital records, as well 
as any other records of treatment 
over the years.  It is emphasized 
that these records cannot be 
obtained without appellant's 
assistance.  Failure to cooperate 
will mean a decision based on the 
evidence of record.

2.  If additional, relevant medical 
records are obtained, the RO should 
arrange for the same physician who 
rendered said August 2004 VA medical 
opinion or, if unavailable, another 
appropriate VA physician to review 
the entire claims folder and render 
medical opinion as to the following:

(a) Is it at least as likely than 
not (is there at least a 50 percent 
probability) that the veteran's 
fatal renal disease was causally or 
etiologically related to his 
military service (i.e., what is the 
approximate date of onset of the 
veteran's renal disease)?  

(b) Is it at least as likely than 
not (is there at least a 50 percent 
probability) that the veteran's 
fatal renal disease was causally or 
etiologically related to, or 
aggravated by, the service-connected 
residuals of hepatitis?  The term 
"aggravate" used herein refers to 
post-service aggravation of a non-
service-connected condition by a 
service-connected condition, to wit: 
an increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

(c) Is it at least as likely than 
not (is there at least a 50 percent 
probability) that the veteran's 
service-connected residuals of 
hepatitis had a debilitating effect 
and materially accelerated death or 
materially rendered him less capable 
of resisting the effects of the 
fatal renal disease; or would 
eventual death have been anticipated 
irrespective of the service-
connected residuals of hepatitis?

If it is determined that there is no 
relationship between the veteran's 
fatal renal disease and the service-
connected residuals of hepatitis, 
that should be recorded in the 
medical opinion.

The physician should provide a 
sufficiently detailed explanation of 
the rationale for the conclusions 
rendered.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the opinion.  If no 
additional records are obtained, 
there is no need for this second 
opinion to be rendered as there is 
on file an opinion based on the 
evidence currently on file.

3.  The RO should review any 
additional evidence and readjudicate 
the appellate issue with application 
of appropriate statutory and 
regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action is required 
of the appellant until she is receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


